      Case 2:18-cv-03061-MCE-AC Document 75 Filed 09/27/19 Page 1 of 2


 1 GREGORY P. STONE (State Bar No. 78329)
   JEREMY K. BEECHER (State Bar No. 301272)
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 3 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 4 Facsimile:    (213) 687-3702

 5 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   MUNGER, TOLLES & OLSON LLP
 6 560 Mission Street, Twenty-Seventh Floor
   San Francisco, California 94105
 7 Telephone:     (415) 512-4000
   Facsimile:     (415) 512-4077
 8
   Attorneys for Plaintiff Intel Corporation
 9

10

11                                UNITED STATES DISTRICT COURT

12                               EASTERN DISTRICT OF CALIFORNIA

13                                      SACRAMENTO DIVISION

14

15 INTEL CORPORATION,                                  Case No. 2:18-cv-03061-MCE-AC

16                 Plaintiff and Counter-              INTEL CORPORATION’S MOTION TO
                   defendant,                          DISMISS COUNTERCLAIM
17
            vs.                                        Filed Concurrently with Memorandum in
18                                                     Support
   DOYLE RIVERS, an individual, and DOES 1
19 through 10, inclusive,                              Judge:    Hon. Morrison C. England, Jr.
                                                       Date:     October 31, 2019
20                 Defendants and Counter-             Time:     2:00 p.m.
                   claimant.                           Crtrm.:   7
21
                                                       Trial Date: None Set
22                                                     Action Filed: November 27, 2018

23

24                 TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD:

25                 PLEASE TAKE NOTICE that on October 31, 2019, at 2:00 p.m., or as soon

26 thereafter as the matter can be heard by the above-entitled Court located at 501 I Street,

27 Sacramento, CA 95814, in Courtroom 7, Plaintiff Intel Corporation will and hereby does move the

28


                       INTEL CORPORATION’S MOTION TO DISMISS COUNTERCLAIM
      Case 2:18-cv-03061-MCE-AC Document 75 Filed 09/27/19 Page 2 of 2


 1 Court to dismiss the Counterclaim of Defendant Doyle Rivers pursuant to Federal Rule of Civil

 2 Procedure 12(b)(6).

 3                 For the reasons set out in the attached memorandum of points and authorities,

 4 Rivers’ counterclaim under California’s Unfair Competition Law counterclaim must be dismissed

 5 because Rivers has not alleged facts sufficient to demonstrate standing to assert a UCL claim, and

 6 because Rivers has not alleged facts demonstrating his entitlement to injunctive relief, which is the

 7 only remedy he seeks in connection with his UCL claim. Furthermore, Rivers’ counterclaim for

 8 declaratory relief under the California Code of Civil Procedure must be dismissed because Rivers

 9 fails to allege facts showing that an “actual controversy” exists between the parties and, indeed, no

10 such controversy exists, given that Intel has dismissed from this lawsuit its claim against Rivers

11 for breach of his non-solicitation provision. Because Rivers can allege no facts which, if true,

12 would plausibly entitle him to relief under the UCL or to declaratory relief, these counterclaims

13 must be dismissed with prejudice.

14                 This Motion is based upon this Notice of Motion, on the Memorandum of Points

15 and Authorities in support of this Motion filed herewith, on the papers and pleadings on file

16 herein, and on such oral and documentary evidence as may be presented to the Court at the time of

17 the hearing of the Motion or otherwise.

18
19 DATED: September 27, 2019                    MUNGER, TOLLES & OLSON LLP

20

21
                                                By:         /s/ Carolyn Hoecker Luedtke
22                                                   CAROLYN HOECKER LUEDTKE
                                                Attorneys for Plaintiff Intel Corporation
23

24

25

26

27

28

                                                      -2-
                       INTEL CORPORATION’S MOTION TO DISMISS COUNTERCLAIM
